Citation Nr: 1624653	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bilateral heel spurs with plantar fasciitis.

4. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

6.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

8.  Entitlement to a disability rating higher than 10 percent for left knee chondromalacia.

9.  Entitlement to a disability rating higher than 10 percent for right knee chondromalacia.

10.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009, July 2011, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in June 2015, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain updated VA treatment records and additional VA examinations and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for VA examinations, which were performed in July 2015, and provided the Veteran a supplemental statement of the case (SSOC) in September 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a videoconference hearing in March 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for sleep apnea and to a disability rating higher than 10 percent for right knee chondromalacia from April 1, 2016, as well as the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's asthma did not have its clinical onset in service and is not otherwise related to active duty.

2.  The Veteran's bilateral heel spurs with plantar fasciitis did not have clinical onset in service and are not otherwise related to active duty.

3. The Veteran's diabetes mellitus did not have its clinical onset in service and is not otherwise related to active duty; diabetes mellitus has not been caused or aggravated by service-connected disability.

4.  The Veteran's hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension has not been caused or aggravated by service-connected disability.

5.  The Veteran does not currently experience right lower extremity radiculopathy.

6.  The Veteran's left lower extremity radiculopathy has been manifested by subjective symptoms of pain and numbness approximating no worse than mild incomplete paralysis of the sciatic nerve.

7.  The Veteran's left knee chondromalacia is manifested by subjective complaints of pain, stiffness, giving way, and swelling; objective findings reflect pain, tenderness to palpation, and full range of motion of 140 degrees of flexion and 0 degrees of extension, with pain on motion.  Arthritis has been shown, but no instability has been shown on repeated testing.

8.  For the period prior to January 12, 2016, the Veteran's right knee chondromalacia was manifested by subjective complaints of pain, stiffness, giving way, and swelling; objective findings reflected pain, tenderness to palpation, and motion limited to no worse than 110 degrees of flexion and 0 degrees of extension with pain on motion.  Arthritis has been shown, but no instability has been shown on repeated testing.


CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Bilateral heel spurs with plantar fasciitis were not incurred or aggravated in service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

3.  Diabetes mellitus was not incurred or aggravated in service, it may not be presumed to have been incurred therein; and it was not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  Hypertension was not incurred or aggravated in service; may be presumed to have been incurred therein; and it was not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

5.  The Veteran does not have right lower extremity radiculopathy that is the result of disease or injury incurred in or aggravated during active military service; no radiculopathy was caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

6.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

7.  The criteria for a disability rating higher than 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2015).

8.  For the period prior to January 12, 2016, the criteria for a disability rating higher than 10 percent for right knee chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA satisfied its duty to notify in VCAA letters issued in December 2008, July 2009, October 2010, March 2011, December 2011, and June 2013.  

The Board also finds, regarding the claims decided herein, that VA has complied with all assistance provisions of VCAA, to include compliance with the June 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The record contains the Veteran's service treatment records and lay statements, as well as post-service treatment from VA and private treatment providers.  The record also contains reports of examination requested by VA and performed in June 2008, November 2010, December 2011, and July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination and medical opinion obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran and his representative have submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2015.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of these claims that need to be obtained.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.


Criteria & Analysis

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When hypertension or diabetes mellitus is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309.

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153 (West 2014).

In addition, service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has contended that he has asthma, bilateral heel spurs with plantar fasciitis, hypertension, diabetes mellitus, and right lower extremity radiculopathy that are etiologically linked to service.  He has further stated that he experienced asthma as a child, which he believes was aggravated by his time on active duty.  He has also contended, in the alternative, that he has hypertension, diabetes mellitus, and right lower extremity radiculopathy that were caused or aggravated by service-connected disability.

Relevant medical evidence consists of the Veteran's service treatment records, as well as post-service treatment at private and VA facilities and VA examinations conducted in June 2008, December 2011, and July 2015.  Service treatment records are silent as to any complaints of or treatment for high blood pressure or diabetes mellitus, although the Veteran was seen in July 1989 for complaints of wheezing, shortness of breath, and difficulty breathing.  At that time, he was diagnosed with allergic rhinitis.  Later service treatment records reflect that the Veteran was seen on multiple occasions for sinusitis and allergic reactions to various substances.  He was also seen in October 1987 for complaints of an ingrown toenail and right foot pain; he was diagnosed at the time with a bunion on the right.  On his June 1980 entrance report of medical history, the Veteran did not state that he had experienced asthma as a child, reporting only that he had a history of "hay fever"; no asthma or any other respiratory disorder was noted on the entrance medical examination.  At his May 1992 separation medical history report, the Veteran reported having foot trouble, sinusitis, hay fever and asthma; however, on medical examination he was noted only to have allergies.

A review of the Veteran's post-service private and VA treatment records reflects that at an October 1992 VA examination, he complained of having experienced an asthma attack in service, but any asthma at that time was found to be "asymptomatic."  At that time, he made no complaints of foot or right lower extremity pain and was not found to have hypertension or diabetes mellitus.  He has been treated on multiple occasions since service for allergies and sinusitis and was diagnosed with diabetes mellitus and hypertension in approximately 2006.  In a November 2009 treatment visit, the Veteran complained of leg pain and was diagnosed with foraminal narrowing at L4-5 that was causing the pain; the physician specifically found there not to be a "separate condition."  He was diagnosed with heel spurs, plantar fasciitis, and asthma in November 2008, although at that time he was noted to have had "no recent attacks."  At an October 2010 treatment visit, the Veteran's physician noted that "his leg pain is 100% left sided."  Similarly, in July 2014, the Veteran complained of paresthesias in his right lower extremity for approximately six months; his treatment provider found "chronic ... paresthesias" that are "probably caused by his progressive foraminal stenosis."  No separate diagnosis was assigned. Treatment records show recurring epidural injections to treat lumbar pain radiating into the left lower extremity.  The Veteran is currently diagnosed with and receiving ongoing treatment for asthma, heel spurs, plantar fasciitis, hypertension, and diabetes mellitus.

At the June 2008 VA examination, the Veteran reported that he had pain in his feet that traveled to his heels.  At that time, he was diagnosed with bunions, but no heel spurs or plantar fasciitis was found.  He also reported at that time that his low back pain radiated into his legs and that his legs occasionally become numb.  X-rays of the feet were normal, and the Veteran was diagnosed only with bilateral bunions and degenerative disc disease of the lumbar spine. 

Report of the December 2011 VA examination reflects that the examiner noted the Veteran's report of pain and numbness in the lower extremities bilaterally.  However, testing of the deep tendon reflexes, muscle strength, and sensation was all normal, and the examiner found there to be no peripheral nerve disorder of the right lower extremity.  Specifically, the examiner concluded that there was "no current evidence for a right neurological deficit related to military service."  

The Veteran again underwent neurological examination in July 2015.  At that time, he complained of bilateral leg numbness and pain.  However, muscle strength, sensation, and deep tendon reflexes were all found to be normal, and the examiner found there to be no diagnosable right lower extremity neurological disorder.  

At the July 2015 foot examination, the Veteran reported that he had experienced heel problems since the 1980s, although he stated that he did not seek treatment in service.  The Veteran stated his belief that his running, marching, and hiking during service caused his current foot problems.  The examiner diagnosed bilateral plantar fasciitis and heel spurs but opined that the disorders are less likely than not related to service.  In so finding, the examiner noted that the Veteran had not complained of heel pain during service or at the October 1992 VA examination, although he reported other foot problems at that time.

The Veteran also underwent examination for hypertension and diabetes mellitus in July 2015.  At that time, the diagnoses of both disorders were confirmed, and the examiner acknowledged the Veteran's report of having had elevated blood pressure readings in service.  In an addendum opinion submitted that same month, the examiner opined that it was less likely than not that either disorder began in service or was caused or worsened by service-connected disability.  In reaching these conclusions, the examiner noted, first, that hypertension and diabetes mellitus were both diagnosed many years after the Veteran's service and that he had not complained of or been treated for symptoms of either disorder while on active duty.  Regarding the Veteran's theory that his use of pain medications to treat his service-connected orthopedic disorders led to hypertension, the examiner noted that such medicine is known to affect blood pressure in a "transient" manner only but does not have any "permanent or chronic effect."  The examiner also acknowledged the February 2013 letter from the Veteran's treating physician but pointed out that the Veteran had a family history of both disorders and was also obese and advancing in age, all of which were strong risk factors for both disorders.  The examiner further noted that weight gain is known to be associated most closely not with limitation of activity but with nutrition, concluding that it is less likely than not that either disorder was caused or aggravated by service-connected disability, including to medications used to treat those disorders or any related lack of physical activity.

Also in July 2015, the Veteran underwent VA examination for his claimed asthma.  At that time, he again reported that he had been diagnosed with asthma as a child but had not experienced an asthma attack since age 13 until he was treated for an asthma attack in service due to the "horrible" air quality.  He also reported that he had experienced asthma symptoms of wheezing and shortness of breath for two years.  The examiner diagnosed asthma and, in an addendum opinion submitted that same month, opined that it was less likely than not that the disorder began in service.  In so finding, the examiner noted that the Veteran's in-service respiratory complaints were diagnosed not as asthma but as allergic rhinitis with unconfirmed bronchospasm.  The examiner also noted there was no other complaint of any asthmatic flare in service or for many years thereafter, rendering it unlikely that the incident in service was asthma or was related to the asthma first diagnosed in 2008. 

The Veteran has also submitted letters from his VA treating physician dated in June 2009, November 2009, and February 2013.  In the June 2009 letter, the physician stated that she has treated the Veteran for pain in his legs and feet, which "could possibly be related to his service or at least be worsened by it."  She also stated at that time that the Veteran has hypertension and diabetes mellitus "which both could have been exacerbated by lack of activity due to his chronic pain."  In the November 2009 letter, the physician stated that the Veteran had a current diagnosis of asthma and "had similar episodes when he was in the army, which could have very well been asthma attacks especially since he did have asthma as a child per history."  In the February 2013 letter, the physician stated that the Veteran's orthopedic disabilities limited his ability to exercise and pointed out that "it is known that lack of regular exercise hinders the ability to control these condition[s]."

In addition, the Veteran testified before the undersigned in March 2015, and he has submitted multiple written statements to VA.  On each such occasion, the Veteran has reported that he has experienced asthma attacks and heel pain since service and that he had elevated blood pressure readings while on active duty.  In particular, the Veteran contends that the intense marching, running, and other activities he engaged in as an infantry officer during service caused him to develop heel spurs with plantar fasciitis.  He has also reported that he had asthma as a child but stopped having symptoms as a teenager, until the 1989 in-service incident, which he says led to his current asthma problems.  The Veteran has also stated that he believes his hypertension and diabetes mellitus began due to the medications he took in service to treat his service-connected back pain.  He has also contended that he believes his inability to exercise and engage in activities has contributed to his hypertension and diabetes mellitus.  He has also submitted statements from a service buddy, who stated that the Veteran had had several attacks of shortness of breath and wheezing in service and had problems with asthma at the time of the letter, and from his wife, who attested that the Veteran had an asthma attack in service and has had similar attacks after service. 

Upon review of the record, the Board finds, first, that the competent and probative evidence of record weighs against a finding that the Veteran has asthma, bilateral heel spurs with plantar fasciitis, hypertension, or diabetes mellitus that is directly etiologically linked to his time in service.

As an initial matter, regarding the question of whether the Veteran's asthma pre-existed his entry into service, here, although treatment records both in service and following his separation note the Veteran's reported history of asthma as a child, the Board notes that the only evidence of such a medical history is the Veteran's own statements.  Further, the Veteran did not report on his June 1980 entrance report of medical history that he had experienced asthma; no current diagnosis was assigned, and his chest and lungs were found to be normal on his entrance physical examination.  In this case, there is not clear and unmistakable evidence demonstrating that the Veteran had asthma that existed at the time he entered service.  Notwithstanding the reports that the Veteran had asthma that predated his service, the medical histories are based solely on the Veteran's own report, and not on any medical evidence to suggest that he did in fact suffer from asthma prior to entering active duty.  Although the Veteran has reported a childhood history of asthma, there is no medical evidence to support this contention.  Further, no asthma was diagnosed or treated in service; rather, he was seen for one incident of allergic rhinitis and several instances of allergic reactions, and at separation from service, his respiratory system was found to be completely normal despite his complaint of asthma at the time.  Here, the Veteran was not found to have asthma at any time during service or at his separation therefrom.  The only medical evidence that he had asthma in service is the VA physician's November 2009 statement that the Veteran's in-service respiratory complaints "could have very well been asthma attacks especially since he did have asthma as a child per history."  However, this statement is both speculative and unsupported by any rationale or by the medical record itself, as discussed below.  Consequently, the Board finds that the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty in 1980.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As the Veteran is presumed to have been in sound condition at the time he entered service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131.  The Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has asthma, bilateral heel spurs with plantar fasciitis, hypertension, or diabetes mellitus that is etiologically linked to his time in service.  In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the July 2015 VA examiners' findings that the Veteran does not have asthma, bilateral heel spurs with plantar fasciitis, hypertension, or diabetes mellitus that began in or is otherwise linked to service.  In so finding, the Board notes first that the VA examinations all contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the July 2015 VA examiners conducted not only thorough physical examinations but also complete record reviews when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current asthma, bilateral heel spurs with plantar fasciitis, hypertension, or diabetes mellitus is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact currently suffer from asthma, bilateral heel spurs with plantar fasciitis, hypertension, and diabetes mellitus, the July 2015 VA examiners specifically found, upon extensive record review and examination-including consideration of the Veteran's contentions regarding the continuity of asthma and heel symptomatology from his time in service to the present-that his current asthma, bilateral heel spurs with plantar fasciitis, hypertension, and diabetes mellitus are not etiologically linked to service.

For the reasons set forth herein, the Board is satisfied that the July 2015 VA examiners' opinions are adequate for deciding this appeal and are of greater weight than the assessments of the VA treatment provider in June 2009 and November 2009.  In that connection, the Board notes that in those statements, the Veteran's physician stated only that his current asthma, heel problems, diabetes mellitus, and hypertension "could" have begun in or otherwise be related to his time in service.  With regard to such conclusions, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the June 2009 and November 2009 VA physician's findings are, at most, speculation as to the possibility that the Veteran's in-service experiences could have contributed to the later development of heel spurs and plantar fasciitis, and that his in-service respiratory complaints could be related to his current asthma diagnosis, the Board finds that these statements do not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "may," "could," or "possible" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim is the June 2009 and November 2009 VA physician's statements suggesting that his heel spurs, plantar fasciitis, and asthma "could" have begun in service or been caused or aggravated by his experiences on active duty.  However, as noted above, to the extent that the VA physician associated the Veteran's asthma and heel spurs with plantar fasciitis to service, these opinions are based on speculation.  The Board finds that the statements from the VA treatment provider in June 2009 and November 2009 are outweighed by the medical evidence from the July 2015 VA examiners' well-reasoned opinions-based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge-that the Veteran's asthma and heel spurs with plantar fasciitis are not etiologically linked to service.  In arriving at these negative opinions, the July 2015 VA examiners considered the VA physician's statements, as well as the Veteran's contentions concerning the etiology of his asthma and heel spurs with plantar fasciitis.  The examiners nevertheless concluded that the Veteran's current asthma and heel spurs with plantar fasciitis were not likely due to or begun in service.

Given the failure of the VA physician to provide anything more than a speculative opinion concerning a relationship between the Veteran's asthma or heel spurs with plantar fasciitis and service, and in light of the well-reasoned opinions offered by the VA examiners in July 2015, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The July 2015 VA examiners provided reports that fully considered the Veteran's history and assertions, set out their findings in detail, and contained explanations for their conclusions.  Thus, the Board relies upon the July 2015 examiners' opinions in making its determination.  As discussed above, the July 2015 VA examinations specifically addressed causation, clearly indicating that the Veteran's current asthma, heel spurs with plantar fasciitis, hypertension, and diabetes mellitus are not related to service.  The examiners offered clear and well-reasoned rationales for these opinions, relying on the examination reports and their medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the July 2015 VA examiners' opinions are of greater weight than the speculation offered by the VA treatment provider in June 2009 and November 2009.

As noted above, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  The Veteran claims that he has asthma, heel spurs with plantar fasciitis, hypertension, and diabetes mellitus that are related to his service. The Board has considered his contentions; however, in adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether current asthma, heel spurs with plantar fasciitis, hypertension, or diabetes mellitus is related to military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his disabilities little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and current asthma, heel spurs with plantar fasciitis, hypertension, and diabetes mellitus.  In contrast, the VA examiners, who are medical professionals, took into consideration all the relevant facts in providing their opinions, to include the Veteran's reported in-service complaints and the current nature of his asthma, heel spurs with plantar fasciitis, hypertension, and diabetes mellitus. Therefore, the Board accords greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.

With regard to assessing the reliability of his statements regarding symptoms of asthma and heel spurs with plantar fasciitis since service, the Board does not find the statements persuasive.  The Veteran was seen for foot pain on one occasion during his service and was treated for what was identified as allergic rhinitis on one occasion; he was never diagnosed with asthma, heel spurs, or plantar fasciitis while on active duty.  On examination in October 1992, shortly after his service discharge, there was no heel disability identified, although the Veteran reported other foot problems at that time.  Similarly, he complained of asthma at the October 1992 examination, but the disorder was found to be "asymptomatic."  His claim of continuous symptoms is thus not convincing.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for asthma, heel spurs with plantar fasciitis, diabetes mellitus, and hypertension on a direct basis.  Although the Veteran asserts that his asthma, heel spurs with plantar fasciitis, diabetes mellitus, and hypertension can be attributed to his time in service, the record does not establish that he has the medical training necessary to offer competent opinions on such complex matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that a preponderance of the evidence is against these claims on a direct basis.

Turning to the Veteran's claims of service connection on a secondary basis, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension or diabetes mellitus as secondary to service-connected disability.  Because the question of whether a disability such as hypertension or diabetes mellitus is related to another disorder such as chondromalacia of the knees or degenerative disc disease of the lumbar spine is a medical question requiring expertise, the Board relies upon the July 2015 VA examiner's opinions.  That examination report reflects that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered rationales for her opinion that the Veteran's hypertension and diabetes mellitus are not likely related to service-connected chondromalacia of the knees or degenerative disc disease of the lumbar spine, relying on both the medical records and her medical expertise.  Specifically, the VA examiner concluded that the Veteran's hypertension and diabetes mellitus have not been caused or worsened by service-connected disabilities, to the medications he takes for those disabilities, or to the lack of activity caused by the disabilities.  The examiner considered the February 2013 statement from the Veteran's treating physician but attributed the disorders instead to the Veteran's strong family history of both disorders, as well as to his obesity and advancing age.  The examiner further pointed out that the current state of medical knowledge does not recognize medication such as the Veteran takes to cause chronic or permanent effects on blood pressure.  

The Board thus finds that the weight of the evidence does not support a finding of a nexus between the Veteran's service-connected knee and lumbar spine disabilities and his hypertension or diabetes mellitus.  In so finding, the Board notes that the VA examiner offered a well-reasoned negative opinion as to the possibility of an etiological link between the Veteran's hypertension or diabetes mellitus and his service-connected right and left knee chondromalacia or degenerative disc disease of the lumbar spine.  Although the Veteran has contended that he currently suffers from hypertension and diabetes mellitus that have been caused or worsened by his service-connected right and left knee chondromalacia or degenerative disc disease of the lumbar spine, including to the medications he takes to treat those disorders, the VA examiner's opinion finds that it is not likely that either hypertension or diabetes mellitus is related to the Veteran's service-connected orthopedic disorders or to the medication he takes to treat those disabilities.  

Specifically, the July 2015 VA medical opinion explains that the Veteran's hypertension and diabetes mellitus are due not to service-connected disability but are instead attributable to the Veteran's strong family history of both disabilities, as well as his advancing age and obesity.  In that connection, the Board acknowledges that the Veteran's treating VA physician submitted a statement in February 2013 stating that his diabetes and hypertension were caused or worsened by service-connected orthopedic disorders that cause him to be less active.  However, as noted above, the July 2015 VA examiner explicitly considered this theory and found the more likely etiology of both hypertension and diabetes mellitus to be the Veteran's strong family history of both disabilities.  The examiner further noted that medication use affects blood pressure only transiently and does not have any "permanent or chronic effect" on hypertension.  Thus, the Board finds the Veteran's arguments unavailing.

The Board has considered the Veteran's contentions that he experiences hypertension and diabetes mellitus that are etiologically related to service-connected disability.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  As noted above, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr, 21 Vet. App. 303; Washington v, 19 Vet. App. 362.  However, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed hypertension or diabetes mellitus on a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of hypertension or diabetes mellitus in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998).  

Turning to the claim for right lower extremity radiculopathy, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right lower extremity radiculopathy.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of right lower extremity radiculopathy.  In that connection, the Board notes that at VA examinations in December 2011 and July 2015, both examiners specifically concluded that the Veteran did not suffer from any right lower extremity radiculopathy.  The examiners both found, rather, that the Veteran has a normal neurological system, with no diagnosed radiculopathy.  Although the Veteran has stated on multiple occasions that he believes he currently experiences radiculopathy of the right lower extremity related to his service-connected degenerative disc disease of the lumbar spine, the preponderance of the evidence of record does not support such a diagnosis.  

In reaching this conclusion, the Board acknowledges that the Veteran is service-connected for left lower extremity radiculopathy and has repeatedly reported, to both VA adjudicators and his treatment providers, that he experiences pain and numbness in his right leg.  However, the Board notes that both VA examiners found the Veteran to have a normal right leg neurologically.  These findings were echoed by VA treatment providers in December 2011 and July 2015, who both found the symptoms in the Veteran's lower extremities to be attributable to his low back disorder, not a separately diagnosable disability.  The Board is thus persuaded by the VA examiners' reports that there is no radiculopathy or other neurological disorder present in the Veteran's right lower extremity.  

The Board is further satisfied that the December 2011 and July 2015 VA examiners' opinions are adequate for deciding this appeal and are of greater weight than the assessments of the VA treatment provider in June 2009.  In that connection, the Board notes that the physician stated only that the Veteran's leg pain "could possibly be related to his service or at least be worsened by it."  With regard to such a conclusion, the Board notes, as discussed above, that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. at 611; see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the June 2009 VA physician's findings are, at most, speculation as to the possibility that the Veteran's time in service could have contributed to the later development of leg pain, the Board finds that the June 2009 statement does not have the required degree of medical certainty required for service connection.  The Board again notes here that a clinician's statement framed in terms such as "may," "could," or "possible" is not definitive.  See Warren, 6 Vet. App. at 6; see also Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. at 611.

In this case, the strongest evidence in favor of the Veteran's claim is the June 2009 VA physician's statement suggesting that his complaints of leg pain "could possibly be related" to or aggravated by service.  However, as noted above, to the extent that the June 2009 VA physician associated the Veteran's leg pain to service, this opinion is based on speculation.  The Board finds that the statement from the VA treatment provider in June 2009 is outweighed by the medical evidence from the December 2011 and July 2015 VA examiners' well-reasoned opinions-based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge-that the Veteran does not have a separately diagnosable right lower extremity radiculopathy.  In arriving at this negative opinion, the December 2011 and July 2015 VA examiners considered both the VA physician's statements and the Veteran's contentions.  The examiners both nevertheless concluded that the Veteran does not have a diagnosed right lower extremity disorder.

Given the failure of the June 2009 VA physician to provide anything more than a speculative opinion concerning the Veteran's leg pain, and in light of the well-reasoned opinions offered by the VA examiners in December 2011 and July 2015, which both relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The December 2011 and July 2015 VA examiners provided reports that fully considered the Veteran's history and assertions, set out their findings in detail, and contained explanations for their conclusions.  Consequently, the Board finds the VA examiners' opinions, which are based on thorough examination conducted with a view toward ascertaining whether any radiculopathy could be found, more persuasive.  The Board also acknowledges the Veteran's complaints of ongoing pain in his right lower extremity but notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  With no medical evidence of a diagnosed right lower extremity radiculopathy, the analysis ends, and service connection for right lower extremity radiculopathy must be denied.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right lower extremity radiculopathy.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for right lower extremity radiculopathy cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Claims for Increase

The Veteran contends that his chondromalacia of the right and left knees is more disabling than reflected by the 10 percent disability rating currently assigned for each knee. He further contends that his radiculopathy of the left lower extremity is more disabling than reflected by the 10 percent disability rating initially assigned.   

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has further held that consideration of the appropriateness of a staged rating is required in all increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in June 2008, November 2010, December 2011, and July 2015, as well as records of the Veteran's ongoing treatment with VA and private treatment providers.  The Veteran has also testified before the undersigned Veterans Law Judge and has submitted multiple statements in support of his claim.  Records of the Veteran's treatment with VA treatment providers reflect that he was diagnosed with lumbar radiculopathy in July 2008 and was treated for complaints of radiating pain, numbness, and weakness in the left leg in August 2008.  He was seen in November 2009 for left lower extremity pain, which was found to be "radicular pain due so severe foramina narrowing L4-5 and is not a separate condition."  In September 2011, the Veteran was seen on an emergent basis for complaints of right knee pain.  In January 2012, the Veteran was again seen for right knee pain and was found to have range of motion from 0 to 110 degrees with no instability to testing.  He was diagnosed with a meniscal tear at that time.  In March 2012, the Veteran was seen in physical therapy for his right knee; at that time, he complained of daily locking and buckling of the knee and was found to have "very mild laxity."  In November 2015, the Veteran was seen privately for increased right knee pain but was found to have a full range of motion with no instability.  He underwent a right medial partial arthroplasty in January 2016.  He has continued to receive epidural injections to treat his low back and left lower extremity pain and has been seen on an ongoing basis for pain in his knees bilaterally that limits his ability to walk very far.  In addition, the Veteran has stated on multiple occasions that his knees lock up and give out and are painful when he stands, sits, or walks for any period of time. 

At the June 2008 VA examination, the Veteran complained of low back pain that radiated to his legs, as well as occasional numbness in his legs.  On physical examination, his motor and sensory function were found to be normal bilaterally, with decreased reflexes in the knee and ankle.  

Report of the November 2010 VA examination noted the Veteran's complaints of pain, weakness, stiffness, swelling, and fatigability in his knees, as well as flare-ups occurring four times per week that caused grinding, giving way, and limited motion.  He stated that his knee problems caused him difficulty with standing and walking.  Physical examination revealed no swelling, subluxation, weakness, or tenderness to palpation in the knees, and no laxity or instability was found on multiple tests of anterior, posterior, and medial-lateral instability.  Range-of-motion testing found full flexion to 140 degrees with full extension bilaterally, with pain only at the endpoints of motion, and no additional limitations on repetitive motion.  X-rays of the Veteran's knees were normal.  

The December 2011 VA examination reflects that the Veteran reported mild constant pain and numbness in the left lower extremity.  Muscle strength, sensory, and reflex examinations were all normal, however, and the examiner found no peripheral nerve disorder of the lower extremities to be present.

At the July 2015 VA neurological examination, the Veteran complained of numbness in his legs, but was again found to have normal reflexes, muscle strength, and sensation in the left lower extremity.  The examiner again found him to have no separately diagnosable neurological disorder of the lower extremities.  Examination of the Veteran's knees reflects that he complained of constant pain in his knees that required him to wear braces.  Range of motion was from 0 to 130 degrees on the right and from 0 to 140 degrees on the left, with pain on motion that did not cause functional loss.  The examiner noted crepitus and tenderness to palpation.  Physical examination revealed no laxity or instability was found on multiple tests of anterior, posterior, and medial-lateral instability.  X-rays showed arthritis in the knees bilaterally, and he was also diagnosed with a medial meniscal tear on the right.

Evaluations of neurological disabilities are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for left lower extremity radiculopathy under Diagnostic Code 8520, which addresses paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

After a review of the medical evidence, the Board finds that the Veteran's left lower extremity radiculopathy has resulted in disability approximating no worse than slight incomplete paralysis of the sciatic nerve.  Because the Veteran is already in receipt of an initial 10 percent rating, which contemplates slight impairment of the left sciatic nerve, a higher rating is not warranted for radiculopathy of the left lower extremity.  In that connection, the Board notes that there is no evidence that the Veteran has experienced moderate incomplete paralysis of the left lower extremity at any time during the appeal period.  Although he has repeatedly complained of pain, numbness, and tingling radiating into his left lower extremity, the December 2011 and July 2014 VA examiners specifically found the Veteran to have no separately diagnosable left lower extremity disorder.  Regardless, the Veteran has consistently reported symptoms of pain and numbness that are mild in severity, including a specific description of his symptoms' severity as "mild" at the December 2011 examination.  The Board therefore concludes that the disability equates to no more than slight incomplete paralysis of the sciatic nerve on the left, warranting no more than the 10 percent disability rating initially assigned under Diagnostic Code 8520.  In so finding, the Board looks particularly to the provision of 38 C.F.R. § 4.124a that establishes that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 15 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Here, the medical evidence shows that the Veteran has complained of pain, weakness, stiffness, and giving way in his knees.  Range-of-motion testing has showed him to have flexion to no worse than 110 degrees on the right and 140 on the left, and full extension to no worse than 0 degrees bilaterally, with pain on motion but no additional limitations on repetition.  The VA examination reports reflect the Veteran's reported history of pain, weakness, instability, swelling, and stiffness.  The Board notes in particular that at the November 2010 VA examination, the Veteran was found to have flexion measured to 140 degrees bilaterally, with full extension of 0 degrees and pain on motion.  At the July 2015 VA examination, the Veteran was found to have range of motion from 0 to 130 degrees on the right and from 0 to 140 degrees on the left with pain on motion but no limitations on repetitive-motion testing.  No instability was found on testing at either examination.  Similarly, at a January 2012 treatment visit, the Veteran was found to have range of motion from 0 to 110 degrees on the right with no instability to testing.  

Upon review of the evidence, the Board finds that the evidence does not support a rating higher than 10 percent for the Veteran's chondromalacia of the left knee at any point during the appeal period, or for the Veteran's chondromalacia of the right knee at any point prior to April 1, 2016.  (The Veteran was awarded a temporary total disability rating for his right knee disability from January 12, 2016, to April 1, 2016; that disability rating is the highest available for that time period and will not be disturbed by the Board.  Further, the Board is herein remanding the question of the Veteran's entitlement to a disability rating higher than 10 percent for chondromalacia of the right knee from April 1, 2016.)

Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's left or right knee disability is so disabling as to approximate the level of impairment required for the assignment of a rating higher than 10 percent for flexion or extension of either knee.  As for instability, the Board acknowledges that the Veteran has reported feelings of "giving way" and episodes of his knees buckling and causing him to fall; however, extensive testing at both the November 2010 and the July 2015 VA examinations found the knee to be stable.  The Board acknowledges that in March 2012, the Veteran was found to have "very mild laxity" of the right knee; however, no such laxity or instability has been shown on repeated testing at either the November 2010 or the July 2015 VA examination.  Further, even considering pain on motion, the Veteran's range of motion has been found to be no worse than full extension to 0 degrees bilaterally, with flexion to no worse than 110 degrees on the right and 140 degrees on the left.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, on examination the Veteran has consistently had flexion of no worse than 110 degrees on the right and 140 degrees on the left, with full bilateral extension of 0 degrees, with pain on motion.  Further, and despite the Veteran's reports, no instability has been noted at any examination.  Diagnostic Code 5260 provides that a 10 percent rating for limitation of flexion requires limitation to 45 degrees, and Diagnostic Code 5261 provides a 10 percent rating for extension limited to 10 degrees.  Here, the Veteran's extension has been shown to be full, to 0 degrees bilaterally, even when pain on motion is considered; thus, a higher rating for either knee under Diagnostic Code 5261 is not applicable.  As the Veteran has not been shown at any time to display limitation of flexion to 45 degrees, a separate or higher rating is similarly not applicable under Diagnostic Code 5260.  Further, a separate rating is not warranted under Diagnostic Code 5257, as no instability has been objectively shown at any time, including on specific stability testing at both November 2010 and July 2015 VA examinations.  Thus, no separate or higher ratings are warranted for the Veteran's left knee disability.  See 38 CF.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Codes 5003 and 5010 is 10 percent.  In that connection, the Board acknowledges that the medical evidence documents degenerative joint disease in the knees and reflects that the Veteran has complained of pain, stiffness, giving way, and swelling of his knees.  However, as discussed above, there is no evidence to suggest that he has displayed functional losses of his knees tantamount to a compensable level of limited motion at any time during the appeal period.  Thus, even considering the pain on motion noted by the VA examiners and complained of by the Veteran, the Board concludes that his right and left knee chondromalacia has not been so disabling as to approximate the level of impairment required for assignment of higher ratings under the limitation-of-motion criteria.  The Board thus finds that the 10 percent rating assigned for each knee more than sufficiently compensates the Veteran for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, the evidence does not support a finding that any symptoms of limited movement, pain, weakness, stiffness, excess fatigability, or incoordination have been so disabling-to include on repeated use or during flare-ups-to support assignment of ratings higher that 10 percent for each knee under any potentially applicable Diagnostic Code.

In this case, as noted above, examination reports reflect that, even when pain on motion is considered, the Veteran's range of motion has been limited to no worse than full extension of 0 degrees, with flexion to no worse than 110 degrees on the right and 140 degrees on the left.  These findings do not warrant a rating higher than the 10 percent currently assigned for the left or the right knee.  Further, as noted above, the VA examiners considered the Veteran's contentions with regard to his occasional instability but found no instability or laxity of the knees, including on repeated stability testing, at either examination.  The Board has considered the Veteran's assertions in this regard, but does not find them as persuasive as the objective clinical findings.  Detailed testing during both the November 2010 and the July 2015 VA examinations were designed to detect instability, and the results were uniformly normal.  Here, there is no persuasive evidence to support a finding that any symptoms of limited movement, pain, weakness, or instability have been so disabling-to include on repeated use or during flare-ups-to support assignment of a rating higher than 10 percent for either knee under any potentially applicable Diagnostic Code. 

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his left and right knee chondromalacia and his left lower extremity radiculopathy.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the assigned ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of these orthopedic and neurological disabilities as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board further finds that at no time during the period at issue has the Veteran's bilateral knee or left lower extremity disability been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's bilateral knee or left lower extremity disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that his symptoms are all specifically contemplated by the criteria discussed above.  Further, entitlement to a TDIU is herein remanded.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to address all the service-connected symptoms.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  There is no indication that any symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, the Board concludes that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The above determination is based upon consideration of applicable rating provisions.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bilateral heel spurs with plantar fasciitis is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected disability, is denied.

Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to a disability rating higher than 10 percent for left knee chondromalacia is denied.

Entitlement to a disability rating higher than 10 percent for right knee chondromalacia for the period prior to January 12, 2016, is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for sleep apnea and his claim for a rating higher than 10 percent for chondromalacia of the right knee from April 1, 2016.  

Regarding the service connection claim for sleep apnea, service treatment records are silent as to any complaints of or treatment for sleep problems.  Post-service treatment records reflect that the Veteran was diagnosed with sleep apnea in September 2012 and has continued to seek treatment for the disorder since that time.  In his September 2014 notice of disagreement the Veteran reported that he started snoring in service and that his wife had noticed at that time; he contended that his problems sleeping have continued since that time.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a disability that requires medical testing to diagnose.  Id.

Here, the Veteran has not been provided with VA examination concerning his claimed sleep apnea, despite the presence in the record of multiple statements from the Veteran attesting to his having first developed snoring and other problems with sleep in service that have continued to the present.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed sleep apnea.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea.  38 U.S.C.A. § 5103A (West 2014).  

The Board also finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a disability rating higher than 10 percent for right knee chondromalacia for the period from April 1, 2016.

In July 2015, the Veteran underwent VA examination pertaining to his service-connected right knee chondromalacia.  However, since that examination, the Veteran has undergone right medial partial arthroplasty to treat his service-connected right knee disability.  This suggests that the Veteran's right knee disorder may have worsened since the July 2015 VA examination.  No examination has been conducted following the surgery, which occurred in January 2016.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

As discussed above, since his last examination, the Veteran has undergone right knee surgery, which was conducted in January 2016.  Thus, in light of the fact that the most recent VA examination was conducted in July 2015, prior to his right knee surgery, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of right knee chondromalacia.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

Finally, the Board notes that a request for a TDIU-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In support of his appeal, the Veteran submitted a statement in October 2010 indicating that he is unable to work due to service-connected disabilities.  Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  The Board further notes that the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The service connection and increased rating claims must be addressed by the AOJ before the Board renders a decision on the TDIU claim.  

On remand, the Veteran should be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Then, the AOJ must ensure that the VA examinations directed above include a medical opinion concerning whether the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine, chondromalacia of the right and left knees, bunions of the right and left feet, radiculopathy of the left lower extremity, right knee scar, and glaucoma, as well as any service connection claim granted as a result of this Remand) combine to preclude him from performing substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must provide the Veteran specifically with notice concerning the information and evidence necessary to substantiate entitlement to a TDIU rating.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Schedule the Veteran for VA examination to determine the etiology of his sleep apnea and the current severity of his service-connected right knee disability.  Notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).

Sleep apnea-The VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his currently diagnosed sleep apnea began in or is otherwise etiologically linked to service.  The Veteran's and his wife's contentions that he first experienced sleep difficulties in service that have continued to the present must be discussed in the context of any negative opinion.

Right knee-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected right knee chondromalacia.  Specifically, the examiner must undertake range of motion studies of the Veteran's right knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

The examiner should undertake repetitive testing (to include at least three repetitions) of the range of motion of the right knee.  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the knee.

The examiner must also discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the right knee.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

3.  After completing the development above, schedule the Veteran for examination, to be conducted if possible by a vocational specialist, to determine the impact of his service-connected disabilities-degenerative disc disease of the lumbar spine, chondromalacia of the right and left knees, bunions of the right and left feet, radiculopathy of the left lower extremity, right knee scar, and glaucoma, as well as any service connection claim granted as a result of this Remand-on his employability.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history and discuss whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected disabilities on such work activities as communicating, concentrating, sitting, standing, walking, lifting, carrying, pushing, and pulling.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


